internal_revenue_service number release date index number 45k --------------------------- ---------------------------- ------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 plr-119325-07 date date -------------------------- ----------------------- -------------------------- --------------------- ----------------------- --------------------- ---- -- legend taxpayer p prior ruling ---------------------- a b c d e f g q w x y z tam dear ------------------ date --------------------------- date ----------------------- ---------------------------------- date date date ------------------------------ date ----------------------- a ---------------------------- ----------------------- b ----------------------------------------- ------------------------ ---------------------------------------- ------------------------------------- -------------- ---------------------------------------------- ---------------------------------- ----------------------- ------------------------------------------ --------------------------------------- ---------------------------------------------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer by its authorized representatives plr-119325-07 requesting rulings under sec_45k sec_702 and sec_708 of the internal_revenue_code facts the facts as represented by taxpayer and taxpayer's authorized representatives and the representations of p and p’s authorized representatives in obtaining prior ruling are as follows p received prior ruling on date which ruled on the issues addressed by this letter taxpayer seeks confirmation of the prior ruling in light of certain changes in the facts including the sale of membership interests in p to a and b and amendments to certain agreements relating to the operation of the facilities p was a limited_liability_company taxable as a partnership that was formed to purchase a synthetic_fuel facility x and y were the members in p w is the sole member of x because x is disregarded as an entity for federal_income_tax purposes w was treated as owning x's member interest in p y is a wholly-owned subsidiary of w z is the indirect parent_corporation of w p acquired the facility from q pursuant to an asset purchase agreement dated as of date q was the original owner of the facility which was constructed pursuant to a construction_contract dated date that was assigned to q the construction_contract does not provide for liquidated_damages or any other limitation on the maximum amount of damages available should either party fail to perform the construction_contract includes a description of the facility to be constructed a completion date and a price p provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract the facility is a movable facility that can be moved from one site to another depending on the availability price and location of coal feedstock subsequent to the purchase p relocated the facility to a leased site owned by an indirect subsidiary of w following the relocation the fair_market_value of the original property was more than percent of the facility's total value the cost of the new property plus the value of the original property on date x sold a membership interest in p to a pursuant to an agreement for purchase of membership interest also on date y sold b interest in p to b pursuant to an agreement for purchase of membership interest the sales may be rescinded if a favorable private_letter_ruling is not issued on the transaction the sales resulted in a technical_termination of p under sec_708 and the formation of taxpayer following the sales a owns a and b owns b of the membership interests in taxpayer plr-119325-07 in exchange for the membership interests in p a and b paid to x and y an amount of cash at closing and a and b are obligated to make certain fixed and variable payments to x and y taxpayer has provided projections based on expected operations that the net present_value of the contingent payments to be made to x and y under the agreement for purchase of membership interest will be less than fifty percent of the total payments made to x and y on date a and b executed the second amended and restated limited_liability_company agreement as the new members of taxpayer the agreement allocates receipts from the sale of synthetic_fuel among its members in accordance with their membership interests on date in connection with the sale taxpayer entered into a number of related agreements taxpayer entered into a lease agreement with c an affiliate of x and y for the site on which the facility is located taxpayer entered into an operating and maintenance agreement with c under which c will operate and maintain the facility taxpayer entered into a supply and marketing agreement with d an affiliate of x and y under which d will procure the coal feedstock from unrelated parties necessary to manufacture qualified_fuel and market as agent for taxpayer the qualified_fuel for sale to unrelated parties taxpayer entered into a chemical supply agreement with e an affiliate of x and y under which e will supply to taxpayer the chemical reagent used in the production of qualified_fuel taxpayer entered into a sublicense agreement with f under which f granted a sublicense of its right to use a patented process for production of qualified_fuel which was licensed to f by g in all events taxpayer will retain control_over the facility the facility was designed and constructed to produce qualified_fuel from coal using a process the process involving the combination of feedstock coal with a chemical reagent in the first_phase of the process feedstock coal is thoroughly mixed with a heated chemical reagent in a pugmill after leaving the pugmill the mixture is carried by conveyor belt to a conveyor from which it is distributed to one of three briquetters by an arrangement of diverters and chutes each briquetter is equipped with a short conveyor belt running under it that receives the resulting solid synthetic_fuel product and carries it to a common collection belt and then out of the facility to a storage area in taxpayer's production process the combination of the chemically reactive agent the mixing process the retention time and the compression pressure used in the roll briquetter process results in the formation of a solid synthetic_fuel product the facility utilizes coal feedstock and chemical reagents that meet the requirements of revproc_2001_34 2001_22_irb_1293 the service recently completed an audit of p in connection with the audit the service requested and reviewed information and various documents regarding the placed_in_service facts of the facility including changes made to the facility on --------- ----------------------- the service issued to p tam that concluded that p’s facility was plr-119325-07 placed_in_service prior to date pursuant to a binding written contract in effect before date in addition p received a letter executed on ------------------------- from the service that closed the audit with no adjustment to the amount of the sec_45k credits claimed taxpayer has supplied a detailed description of the process employed at the facility as described the facility and the process implemented in the facility including the alternative chemical reagents meet the requirements of revproc_2001_34 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the product produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents taxpayer with use of the process will maintain a level of chemical change in the production of the product that is determined through similar analysis by experts to be a significant chemical change the remaining facts are the same as stated in the prior ruling the prior rulings that taxpayer wishes to be reconfirmed in this private_letter_ruling are as follows taxpayer with use of the process as herein defined and chemical reagents described in taxpayer’s ruling_request including the primary chemical reagent and the alternative chemical reagents as herein defined will produce a qualified_fuel within the meaning of sec_45k the contract for construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_45k production of qualified_fuel from the facility will be attributable solely to taxpayer within the meaning of sec_45k entitling taxpayer to the sec_45k tax_credits for all qualified_fuel from the facility that is sold to an unrelated_person the sec_45k tax_credits attributable to taxpayer may be allocated to all the members of taxpayer to consist of a and b as herein defined under the principles of sec_702 in accordance with each member’s interest in taxpayer as of the time the credit arises for purposes of the sec_45k tax_credits a member’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_45k qualified_fuel because the facility was placed_in_service prior to date within the meaning of sec_45k relocation of the facility to a different location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided that the fair_market_value of the original property incorporated into the facility is more than percent of the plr-119325-07 facility's total fair_market_value immediately following the relocation or replacement a termination of p or taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k tax_credits on the production and sale of qualified_fuel to unrelated persons ruling_request sec_1 consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel produced from coal is a qualified_fuel under sec_45k revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_45k nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long-standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer consistent with announcement and the service's long-standing ruling practice accordingly based on the expert test results submitted by taxpayer we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_45k because taxpayer owns the facility and operates and maintains the facility through its agent we conclude that taxpayer will be entitled to the sec_45k credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request plr-119325-07 sec_45k and e provides that sec_45k applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_45k modifies sec_45k in the case of a facility producing qualified_fuels described in sec_45k which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_45k provides that for purposes of sec_45k a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_45k provides that if the facility is originally placed_in_service after date sec_45k shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision the construction_contract executed prior to date does not provide for liquidated_damages or any other limitation on the maximum amount of damages available should either party fail to perform and includes such essential features as a description of the facility to be constructed a completion date and a price p provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract therefore we conclude that the construction_contract is a binding written contract in effect before date within the meaning of sec_45k sec_45k allows a credit for qualified_fuels solid by the taxpayer to an ruling_request unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_7701 taxpayer means any person subject_to any internal revenue tax furthermore sec_7701 provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof person will be construed to mean and include an individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 of the income_tax regulations provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 of the income_tax regulations plr-119325-07 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 of the income_tax regulations provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 of the income_tax regulations and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 of the income_tax regulations example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced and sold qualifies for the sec_45k credit the credit will be allowed to taxpayer and the credit may be passed through to and allocated among the members of taxpayer consisting of a and b under the principles of sec_702 in accordance with each member's interest in taxpayer as of the time the credit arises for purposes of the sec_45k credit a member's interest in taxpayer is determined under sec_1_704-1 of the income_tax regulations and is proportionate to valid allocations of the receipts from the sale of the sec_45k credit qualified_fuel ruling_request revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even plr-119325-07 though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 relocation of the facility to a different location after the facility’s placed_in_service_date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided the fair_market_value of the original property is more than of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interests in partnership capital and profits sec_1_708-1 of the income_tax regulations provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 of the income_tax regulations applies to terminations of partnerships under sec_708 occurring on or after date the placed_in_service deadline in sec_45k and sec_45k must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_45k and sec_45k focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed_in_service deadline under sec_45k and sec_45k is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k credit for the production and sale of synthetic_fuel to unrelated persons accordingly based on the representations of taxpayer and taxpayer's conclusions plr-119325-07 authorized representatives and on the representations of p and p’s authorized representatives in obtaining prior ruling we issue the following rulings taxpayer with use of the process as herein defined and chemical reagents described in taxpayer’s ruling_request including the primary chemical reagent and the alternative chemical reagents as herein defined will produce a qualified_fuel within the meaning of sec_45k the contract for construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_45k the sec_45k tax_credits attributable to taxpayer may be allocated to all the production of qualified_fuel from the facility will be attributable solely to taxpayer within the meaning of sec_45k entitling taxpayer to the sec_45k tax_credits for all qualified_fuel from the facility that is sold to an unrelated_person members of taxpayer to consist of a and b as herein defined under the principles of sec_702 in accordance with each member’s interest in taxpayer as of the time the credit arises for purposes of the sec_45k tax_credits a member’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_45k qualified_fuel if the facility was placed_in_service prior to date within the meaning of sec_45k as was determined in tam relocation of the facility to a different location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_45k provided that the fair_market_value of the original property incorporated into the facility is more than percent of the facility's total fair_market_value immediately following the relocation or replacement a termination of p or taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_45k tax_credits on the production and sale of qualified_fuel to unrelated persons the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points plr-119325-07 except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in dollar_figure of revproc_2007_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely charles b ramsey branch chief branch passthroughs special industries
